Exhibit 10.34

AMENDMENT TO THE
EQUITY RESIDENTIAL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
The undersigned, does hereby approve, for and on behalf of Equity Residential
(the "Company"), the following amendments to the Equity Residential Supplemental
Executive Retirement Plan (the “SERP”):
Premises


a.    The Company maintains the SERP.


b.    Section 10.1 of the SERP provides that the SERP may be amended in the sole
discretion of the Company.


c.    The Company wishes to amend the SERP to allow Trustees to defer their LTC
grants into the SERP.


Amendments


The Equity Residential Supplemental Executive Retirement Plan is amended
effective November 1, 2012, as follows:


1.    Section 2.3 is amended to add the following at the end of the existing
Section:


“Compensation for Eligible Trustees shall include Restricted Shares.”
2.    Section 4.2(a) is amended to read as follows:
(a)    Where an Eligible Employee or Eligible Trustee received a grant of a
Restricted Share before March 1, 2012 and decided to defer the ownership of the
Share when it became vested, such deferral shall be treated as a Share Deferral
for purposes of this Plan. Notwithstanding anything in this Plan to the
contrary, no Share Deferrals may be made by Eligible Employees with respect to
any Restricted Shares granted on or after March 1, 2012. Eligible Trustees may
defer the ownership of Restricted Shares effective for grants made in June 2013
and thereafter.


The foregoing actions are taken with the understanding that such actions are
consistent with the intentions of the Company.


Date: February 1st, 2013
/s/ Catherine Carraway________  
Catherine Carraway, First Vice President
HR Operations




QB\10238297.1